Name: 88/666/EEC: Council Decision of 21 December 1988 concerning the provisional application of the Agreed Minute modifying the Agreement between the European Economic Community and Hong Kong on trade in textile products
 Type: Decision
 Subject Matter: Asia and Oceania;  leather and textile industries;  cooperation policy;  international affairs
 Date Published: 1988-12-31

 31.12.1988 EN Official Journal of the European Communities L 382/44 COUNCIL DECISION of 21 December 1988 concerning the provisional application of the Agreed Minute modifying the Agreement between the European Economic Community and Hong Kong on trade in textile products (88/666/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pending the completion of the procedures necessary for its conclusion, the Agreement between the European Economic Community and Hong Kong on trade in textile products, initialled on 2 October 1986, has been provisionally applied since 1 January 1987 in accordance, for the Community's part, with Decision 88/213/EEC (1); Whereas that Agreement provides for the possibility of quantitative adjustments to the quotas for certain categories, in order to allow the introduction of the combined nomenclature; Whereas following consultations between the Community and Hong Kong an Agreed Minute modifying the quotas of category 7 and 78 products provided for in the Agreement was initialled on 29 July 1988; Whereas pending the completion of the procedures necessary for the conclusion of the Agreement and the Agreed Minute, the Agreed Minute should be applied provisionally, with effect from 1 January 1988, provided that there is a reciprocal provisional application on the part of Hong Kong, HAS DECIDED AS FOLLOWS: Article 1 Pending the completion of the procedures necessary for its conclusion, the Agreed Minute modifying the Agreement on trade in textile products between the European Economic Community and Hong Kong shall be applied provisionally in the Community, with effect from 1 January 1988, provided that there is reciprocal provisional application on the part of Hong Kong. The text of the Agreed Minute is attached to this Decision. Article 2 The Commission is invited to seek the agreement of the Government of Hong Kong on the provisional application of the Agreed Minute referred to in Article 1 and to notify the Council thereof. Done at Brussels, 21 December 1988. For the Council The President V. PAPANDREOU (1) OJ No L 97, 14. 4. 1988, p. 1.